690 S.E.2d 277 (2010)
STATE
v.
Hasson Jamaal BACOTE.
No. 360A09.
Supreme Court of North Carolina.
January 12, 2010.
Malcolm Hunter, Jr., Appellate Defender, Jonathan E. Broun, Durham, for, Hasson Jamaal Bacote.
Robert C. Montgomery, Special Deputy Attorney General, Greg Butler, for State of NC.
The following order has been entered on the motion filed on the 7th of January 2010 by Defendants-Appellant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference this the 12th of January 2010." Court reporter shall have up to and including the 9th day of March 2010 to prepare and deliver transcript to counsel.